805 So. 2d 968 (2001)
Ronald BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3046.
District Court of Appeal of Florida, Second District.
November 21, 2001.
BLUE, Chief Judge.
Ronald Baker appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Baker challenges his 1996 plea to possession of cocaine on the grounds of ineffective assistance of counsel and seeks to avail himself of the window created by Wood v. State, 750 So. 2d 592 (Fla.1999), to avoid the timeliness problem. Because Baker's claims of ineffective assistance are grounded on facts that were actually known to him at the time of the plea, the claim is not cognizable in error coram nobis, and he cannot take advantage of the Wood window. See id. at 595 (holding that defendants adjudicated prior to the opinion would have two years in which to raise claims traditionally cognizable in error coram nobis); State v. Perry, 786 So. 2d 554 (Fla.2001) (holding that a petition for writ of error coram nobis cannot involve facts which were or should have *969 been known at the time of the error). We therefore affirm the trial court's order.
Affirmed.
ALTENBERND and NORTHCUTT, JJ., Concur.